DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2019, 02/24/2020 and 08/26/2020 are acknowledged by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Lee et al. (US 2014/0312849), hereinafter Lee.
             As to claim 12, Lee discloses in figure 2 (see figure below):-method for a transceiver to prevent overcharging of a battery, the method comprising: receiving sensing information from a sensor [sensor (223); ¶0043]; 
Noted also that the method steps will be met during the normal operation of the apparatus described above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 2014/0312849), hereinafter Lee, in view of Gelnovatch et al. (US 6,084,523), hereinafter Gelnovatch 
         As to claim 1, Lee discloses in figure 1 (see figure below):-

    PNG
    media_image1.png
    390
    678
    media_image1.png
    Greyscale

         an overcharging prevention device [see figure above], comprising:
 a micro controller unit (MCU) [controller (MC); see ¶0028 and element (201)]  configured to control a charging or discharging of a battery [battery (207); see figure above and ¶0028] ;
 a sensor  [voltage sensor (223): see ¶0043] configured to obtain sensing information by sensing the battery [see ¶0043 and 0046] ; 
           a switch [switch (231); ¶0043] configured to cut off a voltage supplied to the battery in response to a signal from the voltage sensor [noted that the controller (MC) and control the charging and discharging of the battery based on the input voltage senor (223): see ¶0043] transceiver; wherein the MCU, the transceiver, and the sensor are supplied with power from an external power supply [noted that the power supply (10) supplies power to all the components of the circuit elements (200); ¶0043-0047] .  
           Lee does not disclose explicitly, transceiver configured to transmit the sensing information to the MCU.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add transceiver in Lee’s apparatus as communication means in Lee’s apparatus in order to enable the determination of the status of battery parameters without having to make contact with the battery itself.  
           As to clam 2, Lee in combination with Gelnovatch discloses, wherein the external power supply supplies a first power source to the transceiver and the sensor [ Noted that external power supply is disclosed by Lee provides power to all electrical components including the controller (MCU) and voltage sensor device; Gelnovatch discloses transceiver device as communication means].  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee in views Gelnovatch, and  Sobue (US 2008/0100266).
As to claim 6, neither Lee nor Gelnovatch discloses, wherein the sensor generates signals having different waveforms depending on whether the battery is an overcharging state or an overdischarging state. 
 Sobue discloses in figures 10-12, wherein the sensor generates signals having different waveforms depending on whether the battery is an overcharging state or an overdischarging state [noted that Sobue uses different shape of waves to determine the overcharge and overdischarge; see ¶0071].  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use different waveforms to show overcharging and overdiscahrging in 
       As to claim 7, Sobue discloses in figures 10-12, wherein when the battery is the overcharging state, the sensor generates a signal having a longer period than a signal generated when the battery is a normal state [see ¶0071].  
          As to claim 8,  Lee discloses  in figure 2, wherein when the battery is the overcharging state, the transceiver turns off the switch in order to cut off a voltage supplied to the battery; [¶0043-0047].   

Claims 3 -5 and  10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee in views Gelnovatch, and Unno et al. (US 7,183,748), hereinafter Unno. 
               As to claims 4 and 10, Lee in combinations with Gelnovatch discloses, an internal power supply configured to convert power supplied from the external power supply so that the supplied power is supplied to the MCU.  
                   Unno discloses in figure 1, an internal power supply [power supply 24] configured to convert power supplied from the external power supply so that the supplied power is supplied to the MCU [Col. 5, lines 4-30].  
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an additional power supply in Lee’s apparatus as taught by Unno in order to prevent wasteful power consumption by providing low voltages to the control device.  
               As to claim 3, Unno discloses in figure 1, wherein the external power supply supplies the MCU and the transceiver with a second power source independent from the first power source [not that the power supply (24) provides different power to  the controller].  

  As to claim 4, Lee , Gelnovatch and Unno discloses,  wherein when the transceiver is supplied with the first power source, the transceiver generates power necessary for an operation of the transceiver using the supplied first power source.  
As to claims 5 and 11, Lee in combinations with Gelnovatch and Unno discloses, wherein the transceiver is supplied with an input/output (IO) voltage for communication with the MCU from the internal power supply and uses the supplied IO voltage as a reference point of a high level recognition voltage of an open drain type. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee in views Gelnovatch, and Cho et al. (US 2019/0101598), hereinafter Cho. 
As to claim 9, Lee in combination with Gelnovatch discloses all of the claim limitations except,  wherein the transceiver comprises an insulation function unit having a communication function for transmitting the sensing information to the MCU and an over power detect (OPD) function for cutting off a voltage supplied to the battery when the battery is an overcharging state 
Cho discloses in figure 1, wherein the transceiver comprises an insulation function unit having a communication function for transmitting the sensing information to the MCU and an over power detect (OPD) function for cutting off a voltage supplied to the battery when the battery is an overcharging state [see ¶0022; the insulating unit (141) electrically insulates the measured voltage and the transmitting unit];
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use isolation or isolator in Lee’s apparatus as taught by Cho in order to prevent insulation resistance between the measured voltage and the communication unit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859